Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Newholm on June 14th 2022.

Claim 14 is amended as follows: 
	14.	A method of moving a human esophagus, comprising the steps of: 
inserting an uninflated selectively inflatable balloon into a patient's esophagus, the balloon being coupled to a distal end of a tube; 
inflating the balloon; 
[[using]]deflecting a deflecting member located at least in part in the balloon, thereby deflecting at least the balloon to cause the balloon to bend or bow so as to move at least a portion of the esophagus away from an initial position thereof; 
ablating tissue of the patient's heart; then 
deflating the balloon and returning the deflecting member to its original shape; and then 
removing the balloon from the esophagus.

	Claim 26 is amended as follows:

In line 1, “The method of claim 21,” is deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, does not disclose nor make obvious the method of moving a human esophagus as recited in the allowed claims.  For example, Fojtik (US 1,069,5041) discloses inflating a balloon (30) to cause the balloon to bend or bow (col. 6, lines 33-38) so as to move at least a portion of the esophagus away from an initial position thereof (col. 5, lines 5-9); or, using a manually actuated control wire (26) to cause expansion of a structure (30) to cause it to deflect (col. 6, lines 58-67) to move at least a portion of the esophagus away from an initial position thereof.  Lakkireddy et al. (US 2019/0223734) disclose using body temperature as a means for altering the stiffness of a control wire (401) so as to enable deflecting of the control wire to move a portion of an esophagus (¶[0036]).  Neither reference, alone or in combination, discloses nor makes obvious, inter alia, deflecting a deflecting member located at least in part in a balloon to thereby deflect at least the balloon to cause the balloon to bend or bow so as to move at least a portion of the esophagus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771